Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 8/27/14 and the amendment filed 2/26/21.

Reason for Allowance
2.	Claims 1-20 are allowed.  Independent claims 1, 19, 20 and dependent claims 2-18 are allowable because of the following reason:   
Applicants' independent claims recite limitations that clearly and distinctly distinguish from the teachings of the prior art. More specifically, the prior art fails to particularly teach or suggest the combination and sequence of steps of independent claim 1, and similarly recited in independent claims 19 and 20 as a whole and of wherein the behavior of the service worker that is monitored includes producing a visible result for the notification and responding to a selection of the notification within a time period; compare the behavior of the service worker to display the notification to a first policy to determine that the behavior violated a restriction on producing the visible result for the notification, compare the behavior of the service worker to a second policy to determine whether the behavior violated a restriction on responding to the selection of the notification within the time period after the visible result for notification is produced; and perform a mitigation action based on the service worker violating the first policy or the second policy, the mitigation action restricting an aspect of use of the notification for the website.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARDS whose telephone number is (571)270-7176.  The examiner can normally be reached on Mon-Thurs 7:00 am to 5:30 pm EST.

5.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        April 7, 2021